Motion Granted and Abatement Order filed February 15, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-17-00324-CV
                                    ____________

                      JESSE ANDREW LOPEZ, Appellant

                                          V.

                 SHARI GRACE OCCHIOGROSSO, Appellee


                    On Appeal from the 328th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 17-DCV-240212

                             ABATEMENT ORDER

      The reporter’s record was filed July 20, 2017. On January 29, 2018,
appellant filed a motion asking this court to submit the case to the trial court for
resolution of inaccuracies in the reporter’s record.

      Texas Rule of Appellate Procedure 34.6 allows correction of inaccuracies in
the reporter’s record. Tex. R. App. P. 34.6. The parties may agree to correct an
inaccuracy or, if the parties cannot agree, the trial court can hold a hearing and
make a determination regarding the alleged inaccuracy and order the court reporter
to correct the record. Tex. R. App. P. 34.6(e)(1)–(2). If a dispute arises regarding
the accuracy of the reporter’s record after the record has been filed in the appellate
court, the appellate court may submit the dispute to the trial court for resolution.
Tex. R. App. P. 34.6(e)(3). Accordingly, appellant’s motion is granted and we issue
the following order.

      Pursuant to Texas Rule of Appellate Procedure 34.6, the judge of the 328th
District Court of Fort Bend County shall (1) immediately conduct a hearing at
which the court reporter, appellant, and appellee’s counsel shall participate, either
in person or by video teleconference, to determine (a) whether the reporter’s record
contains inaccuracies; (b) if so, what corrections need to be made to conform the
record to what occurred in the trial court. If the trial judge finds that the reporter’s
record is accurate, the judge shall see that a record of the hearing is made, shall
make findings of fact, and shall order the trial clerk to forward a transcribed record
of the hearing, a videotape or compact disc, if any, containing a recording of the
video teleconference, and a supplemental clerk’s record containing the findings.
Those records shall be filed on or before March 19, 2018.

      If, however, the trial court finds an inaccuracy in the reporter’s record, the
judge shall order the court reporter to conform the reporter’s record to what
occurred in the trial court and to certify and file a corrected reporter’s record with
the clerk of this court on or before March 19, 2018.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. It is the responsibility of any
party seeking reinstatement to request a hearing date from the trial court and to
schedule a hearing in compliance with this court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date
and notify the parties of such date.

                                   PER CURIAM

Panel consists of Justices Busby, Brown, and Jewell.